Writ of Mandamus i3enied, Opinion issued September 25, 2012




                                                iii   The
                                        rf Appia1i
                                      Quitrt
                         FIftI! Jttrirt ot txtt at Da1La
                                        No 05-12-0127iCV


                         IN RE REGINALD DONELL RICE, Relator


                                        Original Iroeceding
                                       Collin Counts’,Texas


                              MEMORANDUM OPINION
                         Beibre Justices Morris. Richter, and Lang—Miers
                                   Opinion by Justice Richter

       Relator contends the trial court has ihiled to file and rule on two lawsuits he attempted to tile.

The facts and issues are well known to the parties, so we need not recount them herein. Based on

the record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEx. R. App, P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Te. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                        MRTlN RlCHTh1
                                                        JUSTICE



121271F.P05